DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.\
Claims 3 and 4 each recite “at least one fixing magnetic element” and subsequently recite “the fixating magnet element… are movable.” The claim language is unclear and confusing as to if a single, at least a single, or plural element are required. Because the claim establishes “at least one fixing magnetic element,” subsequently references to the same feature to use the language –the at least one fixing magnetic element--. 
Claim 11 recites the limitation "the fixating magnet element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 10-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Scholle [GB993901].
Scholle discloses a welding device capable of welding an outlet element to a packaging material. Scholle discloses the device with at least one anvil (mandrel 13) comprising at least one receiving region (platform 14) for receiving the outlet element (nozzle 30) that is to be welded, and with at least one welding die (collar 34), which is configured to interact with the anvil (13/14) for a welding of the outlet element (30) to the packaging material (10), comprising at least one magnet unit (electromagnetic means), which is configured to at least temporarily hold the anvil (13/14) in a welding position, in which the welding die (34) is configured for welding the outlet element (30) to the packaging material (10) (Figure 3; page 1 lines 22-34, 53-78; page 2, lines 67- page 3, line 33). 
With respect to claim 2, Scholle discloses wherein the anvil (13/14) is at least partially implemented of a magnetic material, or that the magnet unit (electromagnetic 
With respect to claim 3, Scholle discloses wherein the magnet unit (electromagnetic means) comprises at least one fixating magnet element (electromagnetic means), wherein the anvil (14) and the fixating magnet element are movable relative to each other (page 2; lines 112-123).  
With respect to claim 4, Scholle discloses wherein the magnet unit comprises at least one fixating magnet element, wherein the welding die (30) and the fixating magnet element are movable relative to each other (page 2; lines 112-123).  
With respect to claim 5, Scholle discloses wherein the magnet unit comprises at least one fixating magnet element (electromagnetic means), which is embodied as an electromagnet (page 2; lines 112-123).  
With respect to claim 7, Scholle discloses at least one punching unit (boss 51), which is at least configured for introducing a perforation into the packaging material wherein the punching unit (51) is at least partially arranged on the welding die (30) (page 3, lines 61-82; Figure 3). 
With respect to claim 8, Scholle discloses the at least one anvil (13/14) is a self-supporting anvil (page 2, lines 67-97). 
With respect to claim 10, Scholle discloses a method  for a welding of an outlet element (30) to a packaging material (10) by means of a welding device according to claim 1, wherein in at least one method step the anvil (13/14) of the welding device is magnetically held in the welding position by means of the magnet unit of the welding device (Figure 3; page 1 lines 22-34, 53-78; page 2, lines 67- page 3, line 33).

With respect to claim 12, Scholle discloses the welding die (34) is moved relative to the magnet unit (page 2, line 67-page 3, line 33).  
With respect to claim 14, Scholle discloses a perforation is introduced into the packaging material (page 3, lines 61-91). 
With respect to claim 15, Scholle discloses a packaging machine capable of producing packagings from a packaging material with an outlet element, comprising a welding device according to claim 1 (Figure 3; page 1 lines 22-34, 53-78; page 2, lines 67- page 3, line 33).
With respect to claim 16, Scholle discloses a welding device capable of welding an outlet element to a packaging material with at least one anvil (13/14) comprising at least one receiving region (14) for receiving the outlet element that is to be welded, with at least one welding die (34), which is configured to interact with the anvil (14) for a welding of the outlet element to the packaging material, and with at least one punching unit (51), which is at least configured for introducing a perforation into the packaging material, wherein the punching unit (51) is at least partially arranged on the welding die (Figure 3; page 1 lines 22-34, 53-78; page 2, lines 67- page 3, line 33; page 3, lines 61-82).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scholle in view of Krueger [US5983599].
Scholle discloses a welding device and welding method. Applicant is referred to paragraph 5 for a detailed discussion of Scholle.
With respect to claims 6 and 13, Scholle discloses a punching boss (51) and cutting element (59), but neither of these features appear to sever a contiguous train of outlet elements.  Krueger discloses a device and method of welding a fitment (40) to a to a container (52) to form packaging (column 1, line 61-column 2, lines 28). Krueger discloses a punching unit (31) that controls the translation movement of the sealer (46) as well as the support that engages the outlet element to an anvil (22) (Figure 2F; column 5, lines 8-51). Krueger discloses a continuous feed of fitments that enables batch processing which minimizes time and space needed for the process (column 3, lines 6-18). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method and device of Scholle by using a continuous feed of fitments and a punch to separate fitments from the continuous feed as taught by Krueger in order to enable batch processing and minimize time and space required to form the packaging. 
With respect to claim 9, Krueger discloses a welding die but does not disclose a sonotrode.  Krueger discloses the fitment is joined to the packaging using a sonotrode (48) (column 3, lines 51-65). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Scholle by using a sonotrode as taught by Kreuger in order to prevent excess heat and potential damage to the packaging. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 3, 2022